Per Curiam. Whether Alice Scott had an interest in the land which entitled her to redeem, or, having such interest, whether she redeemed in fact, are questions about which the judges are equally divided in opinion. We are not able, therefore, to assert that the court erred in holding the affirmative of these propositions. Conceding that the lands were redeemed within two years of the sale under the decree by one having the right to redeem, the question is, did the court err in setting aside the order confirming the sale and quashing the writ of possession after the term at which the order was made?  Overdue tax' sal e — Redemption — Erroneous-Treating the order of confirmation as a final judgment, which passed beyond the power of the court after the lapse of the term at which it was made, it is immaterial whether the present proceeding be considered as a suit under the statute to set aside a judgment against a married woman (sec. 3909, subdivision 5, Mansf. Dig.), or a bill of review to set aside a judgment for error appearing in the proceeding. The clerk had endorsed upon the report of sale, which was spread upon the records of the court, that the lands had .been redeemed. The endorsement was made in obedience to the duty imposed upon him by the overdue tax law under which the proceeding was had. It became either a part of the “proceedings” of the cause, in the sense of that term as used in connection with errors which can be corrected by bill of review, or else statutory evidence of the fact of redemption. If the former, the judgment confirming the sale is shown to be erroneous by the record of the proceedings in the overdue tax suit; if the latter only, then it is shown in the present proceeding that error, not apparent in the face of the proceedings, has been committed against a married woman whose condition does not appear of record. In either case she is entitled to the relief granted, and the judgment should ,be affirmed.